DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegart [U.S. Patent No. 8284004 B2] in view of Wernicki [U.S. Patent No. 7508289 B2]. 
Regarding claim 1, Tegart discloses a transformer assembly (e.g., 240B, Fig. 3A, 3B, similar to basic diagram 240/240A, Fig. 1 and 2) including a heat dissipating base (e.g., 254A, Fig. 3A with cold plate similar to 252/252A, column 3, lines 1-39, Fig, 1 and 2) formed with a plurality of receptacles (e.g., receiving portions of base 254A for heat pipes 262A, Fig. 3B, column 4, lines 45-64); 
 one or more winding assemblies (e.g., 260A, Fig. 3A, 3B) having a plurality of heat conductive members (e.g., 262A, 262B), the heat conductive members being elongate with 
wherein the portions intermediate the closed ends extend perpendicularly to a direction of the windings of the one or more of the winding assemblies (see Fig. 3A, 3B),
wherein a closed end of respective heat conductive members (e.g., 262A) is received in a respective receptacle (in a manner similar to heat conductive members 262 in Figure 1 received in base 252) and contacts the base 254A (similar to 252/252A of Figure 1 and 2),
wherein the heat conductive members (e.g., 262A) extend perpendicularly from the base 254A (see Fig. 3B) to thereby conduct operative heat from the one or more winding assemblies to the base for dissipation of heat to thereby conduct operative heat from the one or more winding assemblies to the base for dissipation of the heat therefrom [Col. 5, Lines 8-14, Figures 1, 2, 3A, 3B].
Tegart discloses the instant claimed invention discussed above including heat conductive members 262A can be located in a variety of positions (column 5, lines 27-28) except for explicitly disclosing the portions intermediate the closed ends of heat conductive member disposed between adjacent windings and the heat conductive members extend perpendicularly from the base and into the adjacent windings.
Wernicki discloses portions intermediate the closed ends of heat conductive member (e.g., 210, Fig. 1C) disposed between adjacent windings 130 and the heat conductive members extend perpendicularly from the base 136 and into the adjacent windings 130 [Col. 6, Lines 31-39].

Regarding claim 2, Tegart discloses the base (e.g., 252A, see Fig. 2) is formed with at least one conduit there through for passing a cooling fluid.
Wernicki further discloses that the base (e.g., 136) is formed with at least one conduit (e.g., 138) there through for passing a cooling fluid [Col. 6, Lines 52-57, Fig. 1C].
Regarding claim 12, Wernicki discloses winding assemblies (e.g., 130) comprise insulated wire wound about a bobbin [Col. 6, Lines 23-30].
Regarding claim 13, Werrnicki discloses the winding assemblies (e.g., 130) can be bobbin-less [Col. 6, Lines 23-30].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegart in view of Wernicki as applied to claim 1 above, and further in view of Lu et al. [CN 2916868Y].
Regarding claim 4, Tegart in view of Wernicki discloses the instant claimed invention discussed above except for the base is formed with one or more indentations that receive portions of one or more transformer cores for the winding assemblies. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use heat dissipation base with indentation as taught by Lu to the structure of Tegart in view of Wernicki to provide an improved heat absorbing device using fluid cooling medium.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegart in view of Wernicki as applied to claim 1 above, and further in view of Salomaki [U.S. Pub. No. 2012/0139683 A1].
Regarding claim 5, Tegart in view of Wernicki discloses the instant claimed invention discussed above except for transformer assembly arranged for three-phase operation wherein the one or more transformer winding assemblies comprise three winding assemblies each corresponding to one phase of the three-phase operation.
Salomaki discloses transformer assembly arranged for three-phase operation wherein the one or more transformer winding assemblies comprise three winding assemblies each corresponding to one phase of the three-phase operation [Paragraph 0062-0064]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use three winding assemblies, each corresponding to one phase operation as taught by Salomaki to apply to the inductive device and heat dissipating system of Tegart in view of Wernicki to provide the three phase transformer with close contact heat absorber for a more efficient cooling of a complex inductive structure.

Salomaki discloses transformer assembly arranged for single-phase operation wherein the one or more transformer winding assemblies comprise a single winding assembly [Paragraph 0064].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use transformer winding assembly that can be arranged for a single phase operation as taught by Salomaki to the structure of Tegart in view of Wernicki to provide a winding assembly that is adaptable for single-phase and multi-phase operation and has the same making process to minimize manufacturing cost.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegart in view of Wernicki as applied to claim 1 above, and further in view of Kim [U.S. Pat. No.  6808669].
Regarding claim 8, Tegart in view of Wernicki discloses the instant claimed invention discussed above except for at least one of the one or more transformer winding assemblies includes a temperature sensor for monitoring the temperature of the winding assemblies during use.
Kim discloses transformer winding assemblies (e.g., 40) includes a temperature sensor 43 for monitoring the temperature of the winding assemblies during use [Col. 4, Lines 39-45, Fig. 4].
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegart in view of Wernicki (Fig. 1C) as applied to claim 1 above, and further in view of Wernicki (Figure 15A ).
Regarding claim 9, Tegart in view of Wernicki (Fig. 1C) discloses the instant claimed invention discussed above except for the transformer assembly includes a thermally conductive and electrically insulating compound that seals the winding assemblies and the heat conductive members.
Figure 15A discloses the winding assembly includes a thermally conductive and electrically insulating compound that seals the winding assemblies (e.g., 150, 160) and the heat conductive members (e.g., 250) [Col. 10, Lines 1-8, Fig. 15A].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thermally conductive and electrically insulating compound as taught by Wernicki (Fig. 15A) to the structure of Tegart in view of Wernicki and to provide a secured electrical separation between the windings and the heat conductive members and still provide a good heat transfer between.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegart in view of Wernicki, further in view of Salomaki as applied to claim 5 above, and further in view of Poulsen [U.S. Pat. No.  5202664].

Poulsen discloses winding assemblies (e.g., 1-1, 2-2, 3-3) and core portions 9 are laid out along the sides of an equilateral triangle [Abstract, Col. 2, Lines 48-56, Fig. 1-3].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use winding and core assembly in configuration as taught by Poulsen to the coil structure of Tegart in view of Wernicki, further in view of Salomaki to provide a winding and core arrangement that has an improved coil-core space factor.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegart in view of Wernicki (Fig. 1C), further in view of Werniacki (Fig. 15A) as applied to claim 9 above, and further in view of Kato [U.S. Pub. No. 2011/0156853A1]. 
Regarding claim 10, Tegart in view of Wernicki (Fig. 1C), further in view of Wernicki (Fig. 15A) discloses the instant claimed invention discussed above except for a mould that rises from the base for containing said compound as it sets during manufacture.
Kato discloses a mould 40 that rises from a base 100 for containing (insulating) compound as it sets during manufacture [Paragraph 0145, 0272, Figure 1-4 and 28].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use mould structure as taught by Kato to the coil assembly of Tegart in view of Wernicki (Fig. 1C), further in view of Wernicki (Fig. 15A) to provide containment and insulation for coil and core assembly.
.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 4-13 have been considered but are moot in view of the new ground(s) of rejection.
 Regarding the amendment in claim 1, Tegart discloses a transformer assembly (e.g., 240B, Fig. 3A, 3B, similar to basic diagram 240/240A, Fig. 1 and 2) including a heat dissipating base (e.g., 254A, Fig. 3A with cold plate similar to 252/252A, column 3, lines 1-39, Fig, 1 and 2) formed with a plurality of receptacles (e.g., receiving portions of base 254A for heat pipes 262A, Fig. 3B, column 4, lines 45-64). One or more winding assemblies (e.g., 260A, Fig. 3A, 3B) having a plurality of heat conductive members (e.g., 262A, 262B). The heat conductive members being elongate with opposed closed ends (e.g., 303, 305, column 5, lines 33-46, Fig. 5 and 6) that define a closed volume having a fluid 311A therein and including portions intermediate the closed ends disposed adjacent to windings 260A of the one or more winding assemblies. The portions intermediate the closed ends extend perpendicularly to a direction of the windings of the one or more of the winding assemblies (see Fig. 3A, 3B). Closed end of respective heat conductive members (e.g., 262A) is received in a respective receptacle (in a manner similar to heat conductive members 262 in Figure 1 received in base 252) and contacts the base 254A (similar to 252/252A of Figure 1 and 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/            Examiner, Art Unit 2837                                                                                                                                                                                            

/Alexander Talpalatski/Primary Examiner, Art Unit 2837